internal_revenue_service number release date index number ---------------------------------- ------------------------------------------ --------------------------------- ------------------------- in re-------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc fip plr-115775-15 date date taxpayer ------------------------------------------------------------- ------------------------------------------- foreign_country date a date b year ------------------ ------------------ ------------------ ------- individual ------------------------- ------------------------------------------------------------ management -------------------------------- dear ------------- this letter is in response to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations requesting an extension of time to make the election under sec_953 of the internal_revenue_code and to make the election under sec_831 facts taxpayer represents that it was formed under the laws of foreign_country on date a of year and licensed as an insurance_company in foreign_country on date b of year plr-115775-15 to provide property and casualty insurance coverage taxpayer represents that it qualifies as an insurance_company for federal_income_tax purposes individual owns stock of taxpayer and is taxpayer’s president individual engaged management to manage taxpayer individual believed that management was responsible for preparing and filing taxpayer’s federal_income_tax returns and would see to it that the appropriate elections were prepared and filed the elections however were not filed taxpayer’s failure to make the election has not been discovered by the internal_revenue_service in addition taxpayer represents that it does not seek to alter a return position for which the accuracy related penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested taxpayer represents that it intended to make the sec_953 and the sec_831 elections but inadvertently failed to do so finally taxpayer represents that it has not used hindsight to seek an extension of time to make the election taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the sec_953 and the sec_831 elections timely law and analysis under sec_953 certain foreign insurance_companies may elect to be treated as domestic corporations for u s tax purposes the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 c b and revproc_2003_47 2003_2_cb_55 this guidance provides that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective revproc_2003_47 sec_4 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax_year notice_89_79 sec_1 sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company however sec_831 allows certain small companies to elect to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make the sec_831 election is not prescribed by statute but rather is prescribed by sec_301_9100-8 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any plr-115775-15 extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 accordingly the sec_831 election is a regulatory election sec_301_9100-1 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301 to make a regulatory or statutory election sec_301_9100-2 does not provide relief for taxpayer to make an election under sec_831 for any of the years for which relief is sought sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it i ii iii iv v requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the internal_revenue_service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is deemed not to have acted reasonably and in good_faith if it i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 plr-115775-15 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election based solely on taxpayer’s representations and the additional information required under sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_831 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government ruling accordingly under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_953 effective for year and to make the election provided by sec_831 effective for year caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of taxpayer specifically no ruling is made as to whether taxpayer qualifies as an insurance_company under sec_831 and granting the extension under sec_301_9100-1 should not be construed as a determination that taxpayer is eligible to make the election provided by sec_831 also no ruling is granted with respect to taxpayer’s entity classification for federal_income_tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-115775-15 in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely alexis a macivor branch chief branch office of the associate chief_counsel financial institutions products
